         Case 1:18-cr-10468-NMG Document 476 Filed 06/11/20 Page 1 of 3



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS


UNITED STATES OF AMERICA                      )
                                              )
       v.                                     )      Cr. No. 18-10468-NMG
                                              )
9.     JOSEPH GREENE,                         )
       Defendant                              )

                     GOVERNMENT’S SENTENCING MEMORANDUM

       On May 8, 2019, JOSEPH GREENE (hereinafter “GREENE” or the “defendant”)

pleaded guilty to conspiracy to distribute and to possess with intent to distribute cocaine and

cocaine base, in violation of Title 21, United States Code, Section 846. In the final version of the

Pre-Sentence Report (“PSR”), dated June 8, 2020, the United States Probation Office concluded

that GREENE’s total offense level (“TOL”) was 13, his criminal history category (“CHC”) was

I, and his guideline sentencing range (“GSR”) was 12-18 months in prison. PSR, ¶ 87. For

reasons to be discussed in greater detail at GREENE’s sentencing hearing, currently scheduled

for June 15, 2020, the government requests that the Court impose a sentence of time served to be

followed by three years of supervised release.

       In 2018, agents from Homeland Security Investigations (“HSI”), the Drug Enforcement

Administration (“DEA”), the Massachusetts State Police, and the Brockton Police Department

commenced an investigation into a Brockton-based, gang-involved drug trafficking organization

led by Djuna Goncalves. During the investigation, agents used physical surveillance, surveillance

from a stationary pole camera, location information from various cellular telephones, and a Title

III wiretap to intercept wire and electronic communications from Djuna’s cellular telephone.

The investigation revealed that Djuna worked with several other individuals to distribute
        Case 1:18-cr-10468-NMG Document 476 Filed 06/11/20 Page 2 of 3



fentanyl, heroin, cocaine, cocaine base, and marijuana, often from Djuna’s home at 12 Addison

Avenue in Brockton.

       In September 2018, agents received approval to intercept phone calls and text messages

from Djuna’s cellular telephone. In October 2018, GREENE was intercepted ordering crack and

powder cocaine from Djuna. Agents also observed GREENE picking up powder and crack

cocaine from Djuna at 12 Addison Avenue. See PSR, ¶¶ 14-19.

       On October 21, 2018, Djuna narrowly survived an assassination attempt at his home,

when an as-yet unidentified assailant fired several times into Djuna’s bedroom. Agents obtained

a search warrant for 12 Addison Avenue and seized fentanyl, cocaine, crack cocaine, presses,

packaging materials, cash, a firearm, ammunition clips and ammunition, an AK-47 assault rifle,

and Djuna’s cellular phone that agents had been intercepting. In order to conclude the Brockton

phase of the investigation and to minimize the possibility of retaliatory violence, the government

charged ten individuals, including Djuna and GREENE, on November 1, 2018. Agents seized

nine small plastic bags of heroin packaged for street level sale and 350 grams of marijuana from

GREENE when he was arrested. PSR, ¶ 20.

       After he entered his guilty plea, the Court authorized GREENE to enter the RISE

program. The government’s recommendation for a below-guideline sentence is based entirely on

GREENE’s successful completion of the program, as detailed by United States Probation in its

final report to this Court dated June 8, 2020. While GREENE’s offense was serious, his minimal

criminal history and his performance in the program militate in favor of a time-served sentence




                                                2
        Case 1:18-cr-10468-NMG Document 476 Filed 06/11/20 Page 3 of 3



       Wherefore, the government respectfully requests that the Court adopt the government’s

recommendation.

                                                     Respectfully submitted,

                                                     ANDREW E. LELLING
                                                     United States Attorney

                                             By:     /s/ Christopher Pohl
                                                     Christopher Pohl
                                                     Alathea Porter
                                                     Assistant U.S. Attorneys

                                 CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that this document filed through the ECF system will be
sent electronically to the registered participants as identified on the Notice of Electronic Filing
(NEF) on June 11, 2020.

                                                     /s/ Christopher Pohl
                                                     Christopher Pohl
                                                     Assistant U.S. Attorney




                                                3
